COURT OF
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-273-CV
 
CONSECO FINANCE SERVICING CORP.       
           
           
            
APPELLANT
F/K/A GREEN TREE FINANCIAL
SERVICING CORPORATION
V.
J & J MOBILE HOMES, INC. D/B/A SELECT HOMES       
           
            
APPELLEE
 
----------
FROM THE 271ST DISTRICT
COURT OF WISE COUNTY
----------
ORDER
----------
The court has been notified that a
petition for bankruptcy has been filed by Conseco Finance Servicing Corp. on
December 17, 2002 in the United States Bankruptcy Court, Northern District of
Illinois, Eastern Division, Cause No. 02-49676. Accordingly, this appeal is
suspended. See TEX.
R. APP. P. 8.2.
For administrative purposes, this cause is
STAYED and will be treated as a closed case. It may be
reinstated on prompt motion by any party showing that the stay has been lifted
and specifying what further action, if any, is required from this court. See
id. 8.3.
The clerk of this court is directed to
transmit a copy of this order to the attorneys of record, the trial court judge,
and the trial court clerk.
DATED January 6, 2003.

                                                                       
PER CURIAM


PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and
DAUPHINOT, J.